DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Waznys (US20070034722A1).

Regarding claim 1, Waznys disclose a method for comminution and flash freezing of botanical biomass (abstract and paragraph 0004), comprising of:
a. introducing the botanical biomass into a pneumatic loop (fig.: (3)-(33));

c. further subjecting the botanical biomass to a cryogenic process within the pneumatic loop (paragraphs 0028 and 0041); and
d. discharging the comminuted cryogenic processed botanical biomass (fig.: (9)) (paragraph 0042)).
Regarding claim 2, Waznys disclose a system for comminution and flash freezing of botanical biomass comprising of 
a. a pneumatic loop (fig.: (3)-(33));
b. a miller (fig.: (5)) within the pneumatic loop to comminute botanical biomass  (paragraph 0029); 
c. a cryogenic heat exchanger in fluid communication with the miller to remove heat from the botanical biomass (paragraphs 0028 and 0041); and 
d. a diverter valve connected to an outlet of the cryogenic heat exchanger to discharge botanical biomass from the system (fig.: see the valve at element (33)).  

Regarding claim 4, Waznys disclose including the step of directing the botanical biomass to a first cyclone (fig.6: (6)) and connecting an outlet (fig.: (31)) of the first cyclone to a heat exchange (fig.: (30)) (paragraphs 0034 and 0041)).  

Regarding claim 5, Waznys disclose the step of directing the output of the heat exchanger to a second cyclone (fig.: (40)) (paragraph 0048).  

Regarding claim 6, Waznys disclose including the step of discharging the contents of the cyclone to a conveyor for further processing (paragraph 0039 and 0042).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Waznys (US20070034722A1) in view Hiew (US20090194616A1).
Regarding claim 3, Waznys does not explicitly disclose the step of pre-screening the botanical biomass.  
However, any sizing machine is designed to process a specific size of materials; so, any materials to be process should be pass pre inspection and screening;
Hiew teaches a method for comminution and flash freezing of botanical biomass (paragraph 008), comprising a step of step of pre-screening the botanical biomass (fig8: (820) (paragraph 0031) ;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Waznys to include the step of pre-screening the botanical biomass as taught by Hiew in order to choose the suitable size of materials to be processed by a specific machine, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        

/FAYE FRANCIS/Primary Examiner, Art Unit 3725